Citation Nr: 0738021	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In August 2005, the veteran testified at a hearing before a 
VA decision review officer.


FINDINGS OF FACT

1.  The veteran had paralytic poliomyelitis prior to military 
service.

2.  The veteran's service entrance examination noted a 
history of polio prior to service with no known sequelae.

3.  Complaints of right foot pain and swelling were noted 
during service. 

4.  The evidence shows current diagnoses of bilateral mild 
hallux valgus, bilateral hammertoes and peripheral 
neuropathy.   

5.  Competent medical opinions establish that the veteran's 
current right foot disability is not the result of in-service 
aggravation of pre-existing residuals of poliomyelitis.


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a November 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A September 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and post-service private and VA medical 
records were obtained and associated with the claims file.  
The veteran has also had several VA examinations.  In August 
2007, the Board obtained an independent medical expert 
opinion (IME).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The Board finds that the 
requirements of the duty to assist have been satisfied, that 
all relevant facts have been properly and sufficiently 
developed in this appeal and that no further development is 
required to comply with the duty to assist the veteran.

II.  Analysis of Claim 

The veteran claims service connection for residuals of a 
right foot disability.  The veteran argues that he had 
swelling in his right foot prior to service as a residual of 
poliomyelitis and that his right foot condition was 
aggravated during service.  
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1132.  

VA's General Counsel determined in VAOPGCPREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2007).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe 7 Vet App. at 245; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be considered to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.
§ 3.306(a)(2007).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2007).  A claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under this rebuttal standard attaches.  
Cotant v. Principi, 17 Vet. App. 116 (2003); see also 
VAOPGCPREC 3-2003 (July 16, 2003).

The veteran had active service from January 1960 to March 
1962.  The report of the January 1960 entrance physical noted 
a history of polio with no known sequelae.  
Because a history of polio was noted during the entrance 
examination, the Board finds that the presumption of sound 
condition does not apply with regard to polio or its 
residuals.  The question now before the Board is whether any 
residuals of polio were aggravated during service.  

Service medical records show that the veteran was seen on 
several occasions in February and March of 1960 with 
complaints of foot pain and swelling.  During service, the 
veteran was seen in March 1960 for complaints of foot pain 
and swelling.  He was referred for x-rays of both feet.  An 
April 1960 x-ray noted an assessment of "healing march 
fracture of the left fourth metatarsal without deformity."   
The veteran did not have any other complaints or treatment 
regarding the right foot during service.  The January 1962 
separation examination noted a history of polio involving the 
right leg, no residuals.  No right foot conditions were noted 
at separation.  

Post-service, VA hospital records dated in May 1987 reflect 
that the veteran was admitted for treatment of low back pain 
and pain radiating into the lower extremities.   Findings 
included good muscle power of both lower extremities and no 
loss of sensation.  

VA hospital records dated in 1996 noted a history of 
poliomyelitis affecting the left lower extremity with only 
mild residual left lower extremity weakness.  There were no 
findings or complaints regarding the right foot.  

VA records dated in November 2003 reflect that the veteran 
complained of a burning sensation in both feet of several 
months in duration.  Assessment was peripheral neuropathy 
from diabetes mellitus.  

At a February 2004 VA examination, the VA examiner noted the 
veteran's complaints of foot pain, pain in the knee and 
sciatic-type symptoms on the left.  The examiner noted a 
history of polio existing prior to service and a history of a 
fracture of the left fourth metatarsal.  The VA examiner 
diagnosed status post fracture of the left fourth metatarsal.  
The examiner did not discuss any findings regarding the right 
foot.

A VA outpatient diabetic foot examination in October 2004 
normal findings regarding the visual and sensory examination 
and pedal pulses of the right foot.

At a March 2005 VA examination, a VA examiner rendered a 
diagnosis of status post old stress fracture of the left 
fourth metatarsal with suspected stress fractures of the 
right second and third metatarsals occurring while on active 
duty.  The examiner stated, "There is no direct connection 
between the patient's stress fractures and his current 
complaint of severe pain in the feet as the patient also has 
hallux valgus and bilateral hammertoes, as well as 
osteoperotic changes and degenerative changes secondary to 
age or other systemic condition."  The examiner did not 
discuss the veteran's history of poliomyelitis and did not 
address the issue of whether a current right foot condition 
is related to the aggravation of pre-existing poliomyelitis 
symptoms in service.  

In a July 2005 treatment note, a VA physician stated that the 
veteran reported that that he is service-connected for 
residuals of a foot injury, which [the veteran] reported as 
being due to polio.  This physician stated that the veteran's 
foot problems have contributed to other orthopedic problems.   
The Board notes that  the veteran is not currently service-
connected for polio or for residuals thereof.  Service 
connection for paralytic poliomyelitis was denied in a 
December 1975 rating decision.  That same rating decision 
granted service connection for residuals of fracture, left 
fourth metatarsal.  The RO did not find in the December 1975 
rating decision that the fracture of the left fourth 
metatarsal was due to polio, and the veteran has never been 
service-connected for any residuals of polio.   

An independent medical opinion (IME) was obtained in August 
2007.  An orthopedic physician reviewed the claims file and 
provided a detailed discussion of the medical records 
contained therein.  The physician stated:

In my opinion I feel that it is not likely that the 
patient's right foot condition is related to 
complaints of his right foot pain and swelling that 
were noted in service.  The only documentation I 
have available in this chart regarding complaints 
of right foot pain were the history given for 
reason to order bilateral foot x-rays on April 9, 
1960, with the report on April 11, 1960.  There are 
no further x-rays available of the right foot.  
Therefore, I cannot conclude that the patient had a 
stress fracture while on active duty.  According to 
the literature available, I cannot conclude that 
the patient was at increased risk for stress 
fracture given his history of paralytic polio 
myelitis especially in light of the fact that all 
documentation to that date notes no residual 
sequelae from the polio myelitis.  I would also 
find it very unlikely that should the patient have 
sustained a stress fracture while on active duty, 
it would currently be the cause of the patient's 
symptoms.  Should the patient not have a previous 
diagnosis of diabetes mellitus and paralytic polio 
myelitis/ post polio syndrome, I would still find 
it very unlikely that stress fractures that 
occurred 40 years prior would currently be causing 
the patient complaints in his feet.  

The physician concluded that it is unlikely that the 
veteran's current right foot condition is related to the 
complaints of right foot pain and swelling that were noted 
during service.  

The Board has also considered the veteran's statements and 
testimony regarding his disability and has noted the 
veteran's assertions that his current right foot disability 
was caused by the aggravation of poliomyelitis.  The 
veteran's assertions in this regard are insufficient to 
establish the necessary nexus in this case as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  There are no competent medical opinions in this 
case that establish that the a right foot disability resulted 
from the aggravation of pre-existing poliomyelitis.  

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim of entitlement to 
service connection for residuals, right foot injury.  The 
evidence demonstrates that poliomyelitis pre-existed service 
and was noted as resolved at entrance with no residuals.  No 
competent medical evidence relates a current right foot 
disability to in-service aggravation of polio.  Accordingly, 
service connection for residuals of a right foot injury is 
not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, 
because there is a preponderance of the evidence against the 
claim, the claim must be denied.


ORDER

Service connection for residuals, right foot injury is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


